Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to use in this Post-Effective Amendment No. 2 to Registration Statement No. 333-201250 on Form F-1 of our report dated April 29, 2015, relating to the financial statements of Check-Cap Ltd. (the “Company”) for the year ended December 31, 2014, and to the reference to our firm under the caption “Experts” in such prospectus. /s/ Brightman Almagor Zohar & Co. Certified Public Accountants A Member Firm of Deloitte Touche Tohmatsu Tel Aviv, Israel December 18, 2015
